DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,832,681. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Pending Application No. 17/036,552
U.S. Patent No. 10,832,681
Claim 1: A method comprising: receiving, by a computing device, a request to download a program code that is executable to implement a function for a plurality of applications, wherein the request is associated with a user account; determining, based on the user account, user devices associated with the user account and different applications, of the plurality of applications, associated with the user account, wherein the user devices are remote from the 
A method comprising: receiving, by a computing device and from a device associated with a developer account, computer-readable program code that is executable to implement a function for a plurality of virtual assistants, each of the plurality of virtual assistants configured to run on one of a plurality of provider platforms; storing, by the computing device, the program code that is executable to implement the function for the plurality of virtual assistants; receiving a request to download the program code; performing an authorization of a user account associated with the request; modifying, by the computing device, one or more portions of the requested program code to generate adapted program code, wherein the adapted program code is configured to run in a runtime environment associated with a first virtual assistant of the plurality of virtual assistants on one of the provider platforms; sending, by the computing device and to a user device associated with the user account, the adapted program code, wherein the user device is remote from the computing device and wherein the user device is configured to run the first virtual assistant; and causing the user device to install the adapted program code to be accessed by the first virtual assistant running on the user device.

An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive, from a device associated with a developer computer-readable program code that is executable to implement a function for a plurality of virtual assistants, each of the plurality of virtual assistants configured to run on one of a plurality of provider platforms; store the program code that is executable to implement the function for the plurality of virtual assistants; receive a request to download the program code; perform an authorization of a user account associated with the request; modify one or more portions of the requested program code to generate adapted program code, wherein the adapted program code is configured to run in a runtime environment associated with a first virtual assistant of the plurality of virtual assistants on one of the provider platforms; send, to a user device associated with the user account, the adapted program code, wherein the user device is remote from the apparatus and wherein the user device is configured to run the first virtual assistant; cause the user device to install the adapted program code to be accessed by the first virtual assistant running on the user device; and back up, to a cloud storage 

A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the processors to: receive, from a device associated with a developer account, computer-readable program code that is executable to implement a function for a plurality of virtual assistants, each of the plurality of virtual assistants configured to run on one of a plurality of provider platforms; store the program code that is executable to implement the function for the plurality of virtual assistants; receive a request to download the program code; perform an authorization of a user account associated with the request; determine a plurality of user devices associated with the user account, wherein the plurality of user devices is remote from the processors and wherein the plurality of user devices is configured to run one or more of the plurality of virtual assistants on one or more of the plurality of provider platforms; modify one or more portions of the requested program code to generate one or more sets of adapted program code, wherein each of the one or more sets of adapted program code is configured to run in a runtime environment associated with one of the one or more virtual assistants on one of the one or more provider platforms; send, to each of the plurality of user devices, one of the one or more sets of adapted program code; cause the each of the plurality of user devices to install the one of the one or more sets of adapted program code, wherein the one or more sets of adapted program code is to be accessed by the one or more virtual assistants running on the plurality of user devices; and back up, on a cloud storage associated with the user account, the one or more sets of adapted program code.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalidindi et al. (US 2016/0378453) in view of Machalani et al. (US 2017/0075673).

Claim 1,
Kalidindi teaches a method comprising: receiving, by a computing device, a request to download a program code that is executable to implement a function for a plurality of applications, determining user devices and different applications, of the plurality of applications, wherein the user devices are remote from the computing device, and wherein each of the user devices is configured to run a corresponding one of the different applications; generating adapted program codes by modifying the requested program code, wherein each of the adapted program codes is adapted to run in a runtime environment associated with a corresponding one of the different applications; and causing each of the user devices to install a corresponding one of the adapted program codes ([0010-0011] [0013] dynamic delivery of code and defect fixes to client applications on customer devices; a typical code delivery and software upgrade mechanism for customer devices, such as set-top boxes (STBs), consumer electronics (CE) devices, and mobile devices, is to push the code to the customer devices whenever there is a new software release/upgrade available for a target segment of customer devices. Standard code downloading protocols such as over-the-air (OTA) protocols, hyper-text transfer protocol (HTTP), and/or multicast protocols are used to download code that is packaged and hosted on code download servers; a network device may distribute, to multiple user devices, a client application that includes multiple modular code segment files and may obtain updated code segment files and dependency information for the client application, the dependency information associating known defects in the client application with one or more of the updated code segment files; the network device may receive an error report from one of the multiple user devices, the error report including a particular defect identifier, and may determine, based on the dependency information, that an updated code segment file is available to correct an error indicated by the particular defect identifier; the network device may retrieve, from a code segment storage location, the updated code segment file and may send the updated code segment file to the one of the multiple user devices).
The difference between the prior art and the claimed invention is that Kalidindi does not explicitly teach wherein the request is associated with a user account; user devices associated with the user account; different applications associated with the user account.
Machalani teaches receiving, by a computing device, a request to download a program code that is executable to implement a function for a plurality of applications, wherein the request is associated with a user account; user devices associated with the user account; different applications associated with the user account ([0021-0023] [0031] [0033] environment 100 further includes an application store 106, which is representative of a resource that is remote from the computing device 102 and provides various universal applications 108 to computing device 102; application store 106 can provide universal applications 108 to computing device 102, such as via download and/or upload, responsive to a request to purchase or install universal applications 108; universal applications 108 which are downloaded to computing device 102 become local applications 104 for computing device 102).
(Machalani [0021]).

Claims 12 and 18 contains subject matter similar to claim 1, and thus is rejected under similar rationale.

Claim 2,
Machalani further teaches the method of claim 1, wherein each of the plurality of applications comprises a corresponding virtual assistant ([0063] an e-commerce application by Amazon).

Claims 13 and 19 contains subject matter similar to claim 2, and thus is rejected under similar rationale.

Claim 6,
Kalidindi further teaches the method of claim 1, wherein the request to download the program code is received via a webpage or an application ([0013] correction error for an applications).

Claim 8,
([0043] incident threshold field 540 may provide a threshold value of file downloads for a corresponding code segment file from segment download field 520. Values in incident threshold field 540 may correspond to a percentage of the total number of customer devices with a client application (e.g., segmented application code 300) installed; the threshold value in incident threshold field 540 may include a maximum number of downloads for a particular file type that is needed before a rollout to all devices using a particular segmented application code 300).

Claim 9,
Machalani further teaches the method of claim 1, further comprising: determining that the user account is authorized to download the program code ([0044] a user has authorized three different devices with a user account 110, a smartphone 102-1, a mobile device 102-2, and a gaming device 102-3; application store 106 enables the user to purchase, download, and install universal applications 108 at multiple different authorized devices).

Claim 10,
Machalani further teaches the method of claim 1, further comprising: backing up, to a cloud storage associated with the user account, the adapted program codes ([0033] application store).

Claim 17 contains subject matter similar to claim 10, and thus is rejected under similar rationale.


Kalidindi further teaches the method of claim 1, wherein each of the plurality of applications are configured to run on a corresponding one of a plurality of provider platforms ([0062] running applications of platform).

Claims 3-4, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kalidindi et al. (US 2016/0378453) in view of Machalani et al. (US 2017/0075673) and further in view of Gorbaty (US 2018/0032314).

Claim 3,
Kalidindi and Machalani teach all the limitations in claim 1. The difference between the prior art and the claimed invention is that Kalidindi nor Machalani explicitly teach converting statements of one or more portions of the requested program code in a first computer programming language to statements in a second computer programming language, wherein the statements in the second computer programming language are readable by a runtime environment associated with at least one of the different applications.
Gorbaty teaches converting statements of one or more portions of the requested program code in a first computer programming language to statements in a second computer programming language, wherein the statements in the second computer programming language are readable by a runtime environment associated with at least one of the different applications ([Abstract] modify a portion of the programming language platform in the intermediate language at a first time to alter a functionality of or add a new functionality to the programming language platform; and modify the software application in the intermediate language at a second time different from the first time, where the software application may be modified based on a runtime analysis rule that uses the altered or added new functionality of the programming language platform; the modified programming language platform is included in a first package, and the modified software application may be included in a second package, and executed on the modified programming language platform).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kalidindi and Machalani with teachings of Gorbaty by modifying dynamic delivery of code and defect fixes of client applications on customer devices as taught by Kalidindi to include converting statements of one or more portions of the requested program code in a first computer programming language to statements in a second computer programming language, wherein the statements in the second computer programming language are readable by a runtime environment associated with at least one of the different applications as taught by Gorbaty for the benefit of protecting software applications from vulnerabilities or flaws that allow hackers to access data and/or perform actions without authorization (Gorbaty [0004]).

Claim 14 contains subject matter similar to claim 3, and thus is rejected under similar rationale.

Claim 4,
Kalidindi and Machalani teach all the limitations in claim 1. The difference between the prior art and the claimed invention is that Kalidindi nor Machalani explicitly teach modifying a configuration portion of the requested program code so as that the adapted program codes are configurable by corresponding runtime environments associated with the different applications
Gorbaty teaches modifying a configuration portion of the requested program code so as that the adapted program codes are configurable by corresponding runtime environments associated with the ([Abstract] modify the software application in the intermediate language at a second time different from the first time, where the software application may be modified based on a runtime analysis rule that uses the altered or added new functionality of the programming language platform).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kalidindi and Machalani with teachings of Gorbaty by modifying dynamic delivery of code and defect fixes of client applications on customer devices as taught by Kalidindi to include modifying a configuration portion of the requested program code so as that the adapted program codes are configurable by corresponding runtime environments associated with the different applications as taught by Gorbaty for the benefit of protecting software applications from vulnerabilities or flaws that allow hackers to access data and/or perform actions without authorization (Gorbaty [0004]).

Claim 15 contains subject matter similar to claim 4, and thus is rejected under similar rationale.

Claim 20,
The non-transitory computer-readable medium of claim 18, wherein the instructions cause the computing device to modify the requested program code by causing the computing device to: convert statements of one or more portions of the requested program code in a first computer programming language to statements in a second computer programming language, wherein the statements in the second computer programming language are readable by a runtime environment associated with at least one of the different applications; or modify a configuration portion of the requested program code so as that the adapted program codes are configurable by corresponding runtime environments (Claim 20 contains subject matter similar to claims 3-4, and thus is rejected under similar rationale).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalidindi et al. (US 2016/0378453) in view of Machalani et al. (US 2017/0075673) and further in view of Kim et al. (US 2013/0325460).

Claim 5,
Kalidindi and Machalani teach all the limitations in claim 1. The difference between the prior art and the claimed invention is that Kalidindi nor Machalani explicitly teach wherein the request to download the program code is based on a voice command received by at least one of the user devices.
Kim teaches wherein the request to download the program code is based on a voice command received by at least one of the user devices ([0011] updating application programs according to voice command).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kalidindi and Machalani with teachings of Kim by modifying dynamic delivery of code and defect fixes of client applications on customer devices as taught by Kalidindi to include wherein the request to download the program code is based on a voice command received by at least one of the user devices as taught by Kim for the benefit of controlling devices using voice commands (Kim [0003]).

Claim 16 contains subject matter similar to claim 5, and thus is rejected under similar rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kalidindi et al. (US 2016/0378453) in view of Machalani et al. (US 2017/0075673) and further in view of D’Aurelio et al. (US 9,032,383).

Claim 7,
Kalidindi and Machalani teach all the limitations in claim 1. The difference between the prior art and the claimed invention is that Kalidindi nor Machalani explicitly teach determining, based on program code download history associated with the user account, a second program code different from the requested program code; and sending, to at least one of the user devices, a recommendation notification for the second program code.
D’Aurelio teaches determining, based on program code download history associated with the user account, a second program code different from the requested program code; and sending, to at least one of the user devices, a recommendation notification for the second program code ([col. 2 lines 27-42] comparing current version to new available version of the application and notifying the user of the new version is available).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Kalidindi and Machalani with teachings of D’Aurelio by modifying dynamic delivery of code and defect fixes of client applications on customer devices as taught by Kalidindi to include determining, based on program code download history associated with the user account, a second program code different from the requested program code; and sending, to at least one of the user devices, a recommendation notification for the second program code as taught by D’Aurelio for the benefit of updating the application with the new version (D’Aurelio [col. 1 lines 33-50]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/               Examiner, Art Unit 2656